Title: Thomas Jefferson to Randolph Harrison, 11 April 1819
From: Jefferson, Thomas
To: Harrison, Randolph


          
            Dear Sir
            Apr. 11. 19.
          
          Your zeal for the establishment of a seminary of learning here procured the most liberal subscription from your county of any recieved except that in which the seminary is to be placed. the adoption of it for the University, requiring much greater preparation, has occasioned considerable delay of it’s opening, which is not to take place until April next this year being to be employed in building accomodations for the professors and students. nor has the donation of the state been equal to the additional preparation, which places us in want of the subscription funds. counting for the collection in your county, on the same goodwill which procured the subscriptions I inclose you a statement by the Bursar of the sums paid and of those due, with a request that you will be so good as to recieve & deposit them in the Virginia bank to account of the University. if there are any not within your reach, be so good as to place them in any hands you please for collection  on commission. for it is from a desire to economise the funds of the institution that we trouble it’s friends with the additional contribution of their continued patronage. some subscribers may think hard of their being called on, now that the institution has become public. but I trust they will be reconciled to the sacrifice when they reflect that it has produced the University which would not have come into existence had not these individual exertions set the thing agoing. I salute you with affectionate friendship and respect.
          Th: Jefferson
        